Exhibit 10.1



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of May 5, 2014, by and among WELLS FARGO CAPITAL
FINANCE, LLC (formerly known as Wells Fargo Foothill, LLC), a Delaware limited
liability company, as the arranger and administrative agent ("Agent") for the
Lenders (as defined in the Credit Agreement referred to below), the Lenders
party hereto and REALPAGE, INC., a Delaware corporation (the "Borrower").

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of December 22, 2011 (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement");

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement in
certain respects as set forth herein and Agent and the Lenders have agreed to
the foregoing, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.        Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.

2.        Amendment to Credit Agreement.  In reliance upon the representations
and warranties of Borrower set forth in Section 6 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is hereby amended as follows:

(a)       Section 6.9 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

6.9.      Restricted Junior Payments.

  Make any Restricted Junior Payment; provided, however, that so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (i) Borrower's
Subsidiaries may make distributions to any Loan Party, (ii) Borrower may make
distributions to former employees, officers, consultants or directors (or any
spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Stock of Borrower held by such Persons, provided, however, that
the aggregate amount of such redemptions made by Borrower during the term of
this Agreement does not exceed $750,000 in the aggregate, (iii) Borrower may
make distributions to its shareholders in accordance with Borrower's Governing
Documents in lieu of issuing any fractional shares in the event of the
conversion of the preferred stock of Borrower held by such Persons into common
stock of Borrower, provided, however, that the aggregate amount of such
distributions made by Borrower during any fiscal year of Borrower does not
exceed $25,000 in the aggregate, and (iv) from time to time during the period
commencing on the Fourth Amendment Effective Date and ending May 5, 2016,
Borrower may repurchase Stock issued by Borrower, provided, however, that (x)
both immediately before and immediately after giving effect to each such stock
repurchase, Excess Availability plus Qualified Cash of Borrower shall be at
least $20,000,000, and (y) the aggregate amount of all such stock repurchases
does not exceed $75,000,000.



--------------------------------------------------------------------------------





(b)      Section 7(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

  (a)       Minimum Interest Expense Coverage Ratio.  Have an Interest Expense
Coverage Ratio, measured on a fiscal quarter-end basis, of not less than
1.75:1.00 for the 12 month period ending on the last day of each fiscal quarter
of Borrower and its Subsidiaries beginning with the fiscal quarter ending June
30, 2014.

(c)       Section 7(c) of the Credit Agreement is hereby amended (and solely
with respect to the amendment of the amount for Fiscal Year 2013, such amendment
is effective as of December 31, 2013) by amending and restating the table
therein to read as follows:

      Fiscal Year 2013 Fiscal Year 2014

Fiscal Year 2015
and each Fiscal Year
thereafter

$26,000,000 $30,000,000 $33,000,000

(d)       Schedule 1.1 to the Credit Agreement is hereby amended by amending the
last sentence of the defined term "EBITDA" to delete the reference to "Fixed
Charge Coverage Ratio" therein and replace it in its entirety with "Interest
Expense Coverage Ratio."

(e)       Schedule 1.1 to the Credit Agreement is hereby amended to add the
following defined terms in the appropriate alphabetical order:

"Fourth Amendment Effective Date" means May 5, 2014.

"Interest Expense Coverage Ratio" means, for any period, the ratio of (x) EBITDA
for such period to (y) Interest Expense (other than Interest Expense that is not
paid or payable in cash (including pay-in-kind or capitalized interest expense))
paid or payable for such period.

(f)       Schedule 1.1 to the Credit Agreement is hereby amended to delete the
following defined terms in their entirety: "Fixed Charge Coverage Ratio" and
"Fixed Charges."

(g)       Schedule 4 of Exhibit C-1 of the Credit Agreement is hereby amended
and restated in its entirety as set forth on Exhibit C hereto.

-2-

--------------------------------------------------------------------------------





3.        Continuing Effect.  Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

4.        Reaffirmation and Confirmation.  Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document.  Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations.  The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.

5.        Conditions to Effectiveness.  This Amendment shall become effective
upon the satisfaction of the following conditions precedent:

(a)       Agent shall have received a copy of this Amendment executed and
delivered by Agent, the Required Lenders and the Loan Parties (with four (4)
original copies of this Amendment to follow within two (2) Business Days after
the date hereof); and

(b)       After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing on the date hereof or as of the date of
the effectiveness of this Amendment.

6.        Representations and Warranties.  In order to induce Agent and Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
Agent and Lenders that:

(a)       After giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which such Loan Party is a party
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality of dollar thresholds in the
text thereof) on and as of the date of this Amendment (except to the extent any
representation or warranty expressly related to an earlier date in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality or dollar thresholds in the text thereof) on and as of such earlier
date);

(b)       No Default or Event of Default has occurred and is continuing; and

(c)       This Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.


-3-

--------------------------------------------------------------------------------






7.        Miscellaneous.

(a)       Expenses.  Borrower agrees to pay on demand all reasonable costs and
expenses of Agent and the Lenders (including reasonable attorneys' fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.

(b)       Choice of Law and Venue; Jury Trial Waiver; Reference
Provision.  Without limiting the applicability of any other provision of the
Credit Agreement or any other Loan Document, the terms and provisions set forth
in Section 12 of the Credit Agreement are expressly incorporated herein by
reference.

(c)       Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

8.        Release.

(a)       In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, controversies,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment for or on account of,
or in relation to, or in any way in connection with any of the Credit Agreement,
or any of the other Loan Documents or transactions thereunder or related
thereto.

(b)       Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.


-4-

--------------------------------------------------------------------------------






(c)       Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.


[Signature Page Follows]



-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.




 

REALPAGE, INC.,
a Delaware corporation


By: /s/ Timothy J. Barker                   
Name: Timothy J. Barker                   
Title: Chief Financial Officer             




Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender


By: /s/ Daniel Morihiro                     
Name: Daniel Morihiro                      
Title: Director                                      




Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 

BANK OF AMERICA, N.A.,
a national banking association, as a Lender


By: /s/ Jennifer Yan                          
Name: Jennifer Yan                          
Title: Senior Vice President               




Signature Page to Fourth Amendment to Amended and Restated Credit Agreement




--------------------------------------------------------------------------------





 

JPMORGAN CHASE BANK, N.A.,
a national banking association, as a Lender


By: /s/ Scott R. Maggard                  
Name: Scott R. Maggard                  
Title: Underwriter III                         





Signature Page to Fourth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







 

Comerica Bank,
A Texas Banking Association, as a Lender


By: /s/ Charles Fell                            
Name: Charles Fell                            
Title: Vice President                          





Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION

Each Guarantor hereby (i) acknowledges receipt of a copy of the foregoing Fourth
Amendment to Amended and Restated Credit Agreement (the "Amendment"; capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Amendment), (ii) consents to Borrower's execution and delivery
of the Consent; (iii) agrees to be bound by the Amendment (including Section 8
thereof); (iv) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party except as
expressly set forth therein; and (v) ratifies, affirms, acknowledges and agrees
that each of the Loan Documents to which such Guarantor is a party represents
the valid, enforceable and collectible obligations of such Guarantor, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other such Loan Document.  Each Guarantor hereby agrees that the
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations.  The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by such Guarantor in all
respects.  Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to same, each Guarantor understands that
neither Agent nor any Lender has any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor's acknowledgment or agreement to
future amendments, waivers or consents, and nothing herein shall create such a
duty.

[Signature Page Follows]



--------------------------------------------------------------------------------







 

MULTIFAMILY INTERNET VENTURES, LLC,
a California limited liability company


By: /s/ Timothy J. Barker                 
Name: Timothy J. Barker                  
Title: VP, CFO and Treasurer          



 

STARFIRE MEDIA, INC.,
a Delaware corporation


By: /s/ Timothy J. Barker                   
Name: Timothy J. Barker                   
Title: VP, CFO and Treasurer            



 

REALPAGE INDIA HOLDINGS, INC.,
a Delaware corporation


By: /s/ Timothy J. Barker                    
Name: Timothy J. Barker                    
Title: VP, CFO and Treasurer             



 

A.L. WIZARD, INC.,
a Delaware corporation


By: /s/ Timothy J. Barker                    
Name: Timothy J. Barker                    
Title: VP, CFO and Treasurer             



 

PROPERTYWARE LLC
a California limited liability company

By: RealPage, Inc., as Sole Member

By: /s/ Timothy J. Barker                     
Name: Timothy J. Barker                     
Title: Chief Financial Officer               





Consent and Reaffirmation to Fourth Amendment to Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------







 

43642 YUKON INC.,
a Yukon company


By: /s/ Timothy J. Barker                 
Name: Timothy J. Barker                 
Title: VP, CFO and Treasurer          



 

eREAL ESTATE INTEGRATION, INC.,
a California corporation


By: /s/ Timothy J. Barker                 
Name: Timothy J. Barker                 
Title: VP, CFO and Treasurer          



 

RP NEWCO LLC,
a Delaware limited liability company

By: RealPage, Inc., as Sole Member


By: /s/ Timothy J. Barker                 
Name: Timothy J. Barker                 
Title: Chief Financial Officer           



 

RP NEWCO II LLC,
a Delaware limited liability company

By: RealPage, Inc., as Sole Member


By: /s/ Timothy J. Barker               
Name: Timothy J. Barker               
Title: Chief Financial Officer         



 

RENT MINE ONLINE INC.,
a Delaware corporation


By: /s/ Timothy J. Barker               
Name: Timothy J. Barker               
Title: VP, CFO and Treasurer        





Consent and Reaffirmation to Fourth Amendment to Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 

REALPAGE PHILIPPINES HOLDINGS LLC,
a Delaware limited liability company

By: RealPage, Inc., as Sole Member


By: /s/ Timothy J. Barker                 
Name: Timothy J. Barker                 
Title: Chief Financial Officer            



 

REALPAGE FORMS LLC,
a Delaware limited liability company


By: /s/ Timothy J. Barker                   
Name: Timothy J. Barker                   
Title: VP, CFO and Treasurer            



 

SENIOR-LIVING.COM, INC.,
a Delaware corporation


By: /s/ Timothy J. Barker                  
Name: Timothy J. Barker                   
Title: VP, CFO and Treasurer            



 

MULTIFAMILY TECHNOLOGY SOLUTIONS, INC., a Delaware corporation


By: /s/ Timothy J. Barker                  
Name: Timothy J. Barker                   
Title: VP, CFO and Treasurer            



 

MTS NEW JERSEY, INC., a Delaware corporation


By: /s/ Timothy J. Barker                  
Name: Timothy J. Barker                   
Title: VP, CFO and Treasurer           





Consent and Reaffirmation to Fourth Amendment to Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 

MTS CONNECTICUT, INC.,
a Delaware corporation


By: /s/ Timothy J. Barker                   
Name: Timothy J. Barker                   
Title: VP, CFO and Treasurer            



 

MTS MINNESOTA, INC.,
a Delaware corporation


By: /s/ Timothy J. Barker                 
Name: Timothy J. Barker                  
Title: VP, CFO and Treasurer           



 

LEASESTAR LLC, a Delaware limited liability company

By: RealPage, Inc., as Sole Member



By: /s/ Timothy J. Barker                 
Name: Timothy J. Barker                 
Title: Chief Financial Officer           



 

RP NEWCO V LLC, a Delaware limited liability company

By: RealPage, Inc., as Sole Member



By: /s/ Timothy J. Barker                   
Name: Timothy J. Barker                   
Title: Chief Financial Officer             



 

VELOCITY UTILITY SOLUTIONS LLC, a Texas limited liability company

By: RealPage, Inc., as Sole Member



By: /s/ Timothy J. Barker                    
Name: Timothy J. Barker                     
Title: Chief Financial Officer               





Consent and Reaffirmation to Fourth Amendment to Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





EXHIBIT C-1



SCHEDULE 4



Financial Covenants

1.        Interest Expense Coverage Ratio.  

Borrower's and its Subsidiaries' Interest Expense Coverage Ratio, measured on a
quarter-end basis, for the quarter period ending _________, ________ is ___:1.0,
which [is/is not] greater than or equal to the amount set forth in Section 7(a)
of the Credit Agreement for the corresponding period.

2.        Senior Leverage Ratio.

Borrower's and its Subsidiaries' Senior Leverage Ratio, measured on a
quarter-end basis, for the quarter period ending __________, ________ is ____:
1.0, which [is/is not] less than or equal to the amount set forth in Section
7(b) of the Credit Agreement for the corresponding period.  

3.        Capital Expenditures.  

Borrower's and its Subsidiaries Capital Expenditures from the beginning of
Borrower's most recent fiscal year to the date hereof is ____________, which
[is/is not] less than or equal to the amount set forth in Section 7(c) of the
Credit Agreement for the corresponding period (including carry forward of
$________ from prior fiscal year).







Schedule 4 to Exhibit C-1 - Form of Compliance Certificate

